Seabury, J.
The complaint fails to state facts sufficient to constitute a cause of action, and the demurrer which was interposed to it upon this ground should have been sustained.
The judgment sued upon was rendered in a Justice’s Court in the 'State of Hew Jersey. It is conceded that, if the *381allegation that the judgment was docketed in the Court of Common Pleas is to be interpreted as equivalent to an allegation that the judgment sued upon became a judgment of a court of record, the Municipal Court is without jurisdiction. Mun. Ct. Act, § 1, suhd. 6. If we disregard the allegation that the judgment was docketed in the Court of Common Pleas, it appears that the judgment sued upon was rendered in an inferior court of limited jurisdiction. I do not think that section 168 of the Municipal Court Act applies to a judgment entered in a court of limited jurisdiction of a foreign State. Halstead v. Black, 17 Abb. Pr. 227, does not so decide. In that case the foreign judgment sued upon was rendered in a court of record having general jurisdiction. In McLaughlin v. Nichols, 13 Abb. Pr. 244, the distinction between actions upon judgments of courts of general and limited jurisdiction was pointed out, and the court declared that the complaint upon a judgment of a foreign court of inferior jurisdiction must set forth the facts showing that the court had jurisdiction of the subject-matter and of the person of the defendant. Proof of these facts is necessary in order to permit a recovery upon a judgment of an inferior court of a foreign State. Huie v. Devore, 138 App. Div. 677. In my opinion section 168 of the Municipal Court Act has no application to the judgments of foreign courts of limited and inferior jurisdiction. In Hollister v. Hollister, 10 How. Pr. 532, 539, the court said: “ It appears to be conceded, that section 161 of the Code does not apply to foreign judgments; and it would seem to follow, from this, that a general averment of jurisdiction of a foreign tribunal would not be sufficient.”
Judgment and order reversed and demurrer .sustained, with costs, with leave to plaintiff to plead over within five days, upon payment of costs in this court and in the court below.
Lehman, J., concurs.